IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,547


EX PARTE JESSE CHADDOCK, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0401705-RE

		IN THE CRIMINAL DISTRICT COURT NUMBER FOUR 
FROM DALLAS COUNTY



 Per curiam.


O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for a writ of habeas
corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded
guilty and was convicted of aggravated assault and sentenced to ten years' imprisonment. He
did not appeal his conviction.
	Prior to pleading guilty in this offense, a jury convicted Applicant of engaging in
organized criminal activity with this same aggravated assault as the underlying offense. 
Applicant contends that this offense is a lesser included offense of the engaging in organized
criminal activity conviction and therefore violates double jeopardy.  We order that this
application be filed and set for submission to determine whether two separate prosecutions
for engaging in organized criminal activity and the underlying offense (in this case
aggravated assault) violate the double jeopardy clause of the US Constitution.  The parties
shall brief these issues. Oral argument is not permitted.
	It appears that Applicant is represented by counsel. If that is not correct, the trial court
shall determine whether Applicant is indigent.  If Applicant is indigent and desires to be
represented by counsel, the trial court shall appoint an attorney to represent Applicant.  Tex.
Code Crim. Proc. art 26.04.  The trial court shall send to this Court, within 60 days of the
date of this order, a supplemental transcript containing: a confirmation that Applicant is
represented by counsel; the order appointing counsel; or a statement that Applicant is not
indigent.  All briefs shall be filed with this Court on or before Tuesday, August 9, 2011.

Filed: May 11, 2011
Do not publish